By tub court.
The word ‘‘ pig” is not in ,‘ho act against hog stealing. An indictment fir stealing a pig contrary to the act of assembly, cannot be supported. Since tbe net of assert.b'y against cattle and hog stealing, an indictment at common law lor stealing a pig is not good, notwidistanding the word “ pig” is omitted in the act; because the word “ hog,” being a general name, was intended to comprehend all the different species of the bog kind, the stealing of which was larceny at common law. And the act having altered the punishment, not by way of accumulation of the penally, but to one less harsh and shameful, it ought to be construed as a repeal of the common law as to the punishment, and consequently as to the sort of indictment to be used. An indictment, therefore, in the pro-sent case, ought to have been preferred for stealing a bog; tbe word *• bog” being used in tbe act, and no distinction made as to tbe several kinds of bogs, or in regard to their size ; though for further description, the size might have been mentioned, or described.
Motion rejected.